DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.
Applicant’s election without traverse of Group I, claims 2-11, in the reply filed on 10/05/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a tissue packing mechanism in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distal cutting edge" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the distal cutting edge" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 10-11 depend from rejected claim 2; therefore, are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 2, U.S. Patent No. 10,349,974 discloses an atherectomy catheter device configured to visualize and cut tissue (claim 1, lines 1-2), the device comprising: an elongate catheter body (claim 1, line 3) having a side opening therein (at hinge point, claim 1, lines 8-10); a cutter configured to rotate relative to the elongate catheter body (claim 1, lines 4-5); a cutter drive shaft within the elongate catheter body and configured to rotate the cutter (claim 1, lines 6-7), wherein the cutter drive shaft is further configured to be longitudinally displaced to expose the distal cutting edge of the cutter through the side opening (claim 1, lines 15-18); and an optical fiber extending a length of the elongate catheter body within the cutter drive shaft, a distal end of the optical fiber attached to the cutter and configured to rotate therewith (claim 1, lines 11-14).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 4, U.S. Patent No. 10,349,974 discloses a tissue packing mechanism configured to secure tissue within the distal tip (claim 2, lines 1-3).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 5, U.S. Patent No. 10,349,974 discloses wherein the tissue packing mechanism is a plunger mechanism (claim 3, lines 1-2). 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 6, U.S. Patent No. 10,349,974 discloses wherein the distal end of the optical fiber is configured to image through the side opening as the cutter rotates (as the view ports aligned with the distal end are side openings and the optical fiber rotates with the cutter; claim 11, lines 1-3, claim 1, lines 12-14).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 8, U.S. Patent No. 10,349,974 discloses wherein the cutter comprises a ring cutter (claim 5, lines 1-2).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 9, U.S. Patent No. 10,349,974 discloses wherein the distal cutting edge is serrated (claim 6, lines 1-2).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 10, U.S. Patent No. 10,349,974 discloses further comprising a mirror to deflect light from the distal end of the optical fiber into the tissue (claim 10, lines 1-3).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,349,974. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,345,510 in view of Simpson et al. (US 2004/0167553 A1). 
Regarding claim 2, U.S. Patent No. US 9,345,510 discloses an atherectomy catheter device configured to visualize and cut tissue (claim 1, lines 1-2), the device comprising: an elongate catheter body (claim 1, line 3); a cutter configured to rotate relative to the elongate catheter body (claim 1, lines 5-6); a cutter drive shaft within the elongate catheter body and configured to rotate the cutter (claim 1, lines 7-9), wherein the cutter drive shaft is further configured to be longitudinally displaced to expose the distal cutting edge of the cutter (claim 1, lines 9-12); and an optical fiber extending a length of the elongate catheter body within the cutter drive shaft (claim 1, lines 13-14), a distal end of the optical fiber attached to the cutter and configured to rotate therewith (claim 1, lines 16-18).
U.S. Patent No. US 9,345,510 fails to explicitly disclose the elongate catheter body having a side opening therein wherein the distal cutting edge of the cutter is longitudinally displaced to expose the distal cutting edge of the cutter through the side opening.
However, Simpson teaches an atherectomy catheter device (20; Fig. 1) configured to visualize ([0074]) and cut tissue (via cutter 28), the device comprising: an elongate catheter body (body 22) having a side opening (window 32; Fig. 1) therein; a 
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the elongate catheter body of U.S. Patent No. US 9,345,510 to have a side opening to expose the distal cutting edge as taught by Simpson in order to effectively cut tissue at a desired treatment site.
Regarding claim 6, modified U.S. Patent No. 9,345,510 discloses wherein the distal end of the optical fiber is configured to image through the side opening as the cutter rotates (as the distal end of the optical fiber is rotationally fixed to the cutter and configured to rotate therewith during imaging; claim 1, lines 16-18 of U.S. Patent No. 9,345,510 and the modified cutter extends through the side opening as taught by Simpson).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 9,345,510 in view of Simpson et al. (US 2004/0167553 A1). 
Regarding claim 3, U.S. Patent No. US 9,345,510 as modified discloses the invention as claimed above, and U.S. Patent No. US 9,345,510 further discloses a distal tip attached to the elongate catheter body and configured to collect tissue cut by the cutter (claim 5, lines 1-2).
4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 9,345,510 in view of Simpson et al. (US 2004/0167553 A1). 
Regarding claim 4, U.S. Patent No. US 9,345,510 as modified discloses the invention as claimed above, and U.S. Patent No. US 9,345,510 further discloses a tissue packing mechanism configured to secure tissue within the distal tip (claim 10, lines 1-3).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 9,345,510 in view of Simpson et al. (US 2004/0167553 A1). 
Regarding claim 7, U.S. Patent No. US 9,345,510 as modified discloses the invention as claimed above, and U.S. Patent No. US 9,345,510 further discloses wherein in the optical fiber is part of an optical coherence tomography (OCT) imaging system (claim 3, lines 1-2).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 9,345,510 in view of Simpson et al. (US 2004/0167553 A1). 
Regarding claim 8, U.S. Patent No. US 9,345,510 as modified discloses the invention as claimed above, and U.S. Patent No. US 9,345,510 further discloses wherein the cutter comprises a ring cutter (clam 4, lines 1-2).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 9,345,510 in view of Simpson et al. (US 2004/0167553 A1). 
.

Allowable Subject Matter
Claims 2-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and upon proper submission of a Terminal Disclaimer to overcome the double patenting rejections discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest a motivation to combine the atherectomy catheter device with an optical fiber extending a length of the elongate catheter body within the cutter drive shaft, a distal end of the optical fiber attached to the cutter and configured to rotate therewith. While Simpson teaches that a transducer may be attached to the cutting blade and therefore, rotate along with the cutting blade i.e. “cutter” ([0074]), a transducer does not inherently have a fiber and/or cable that would extend the length of the elongate catheter body within the cutter drive shaft. Additionally, the visualization element 114 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771